Case 3:17-md-02801-JD Document 1120-4 Filed 02/06/20 Page 1 of 24




                     EXHIBIT C
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            1 of2 23
                                                                  of 24
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            2 of3 23
                                                                  of 24
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            3 of4 23
                                                                  of 24
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            4 of5 23
                                                                  of 24
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            5 of6 23
                                                                  of 24
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            6 of7 23
                                                                  of 24
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            7 of8 23
                                                                  of 24
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            8 of9 23
                                                                  of 24
Case 3:17-md-02801-JD
   Case 4:17-cr-00368-JDDocument 1120-4
                          Document       Filed
                                   19 Filed    02/06/20Page
                                             11/09/17    Page 1023
                                                            9 of of 24
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            10 11 of 24
                                                               of 23
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            11 12 of 24
                                                               of 23
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            12 13 of 24
                                                               of 23
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            13 14 of 24
                                                               of 23
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            14 15 of 24
                                                               of 23
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            15 16 of 24
                                                               of 23
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            16 17 of 24
                                                               of 23
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            17 18 of 24
                                                               of 23
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            18 19 of 24
                                                               of 23
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            19 20 of 24
                                                               of 23
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            20 21 of 24
                                                               of 23
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            21 22 of 24
                                                               of 23
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            22 23 of 24
                                                               of 23
Case 3:17-md-02801-JD
  Case  4:17-cr-00368-JD Document
                          Document1120-4 Filed
                                   19 Filed    02/06/20Page
                                            11/09/17     Page
                                                            23 24 of 24
                                                               of 23
